DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JANE EISENPRESSER,
                             Appellant,

                                    v.

       NANCY KOENIG and ESTATE OF HARRIET NUMEROFF,
                          Appellee.

                              No. 4D17-1532

                          [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Judge; L.T. Case No.
502013CP004056XXXXSB.

   Brandon J. Pratt and Jennifer L. Fox of Huth, Pratt & Milhauser, Boca
Raton, for appellant.

  Ronald P. Ponzoli, Leslie Arsenault Metz, and John G. White, III of
Gray/Robinson, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.